Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous Communication to Applicant
	The Certificate of Correction which was mailed approximately on 1/1/2021 has been vacated from the file.  The certificate was mailed as the result of a typographical error. 
Any inquiries should be directed to SPE Paul Durand who can be reached at 571-272-4459 or fax at 571-273-4459.

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/15/2021